Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 30, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  156803                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  SPECIAL TREE REHABILITATION SYSTEM,                                                                  Richard H. Bernstein
            Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 156803
                                                                    COA: 333502
                                                                    Oakland CC: 2015-148223-NF
  FRANKENMUTH MUTUAL INSURANCE
  COMPANY,
           Defendant-Appellee.

  _________________________________________/

         By order of July 27, 2018, the application for leave to appeal the October 10, 2017
  judgment of the Court of Appeals was held in abeyance pending the decisions in W A Foote
  Mem Hosp v Mich Assigned Claims Plan (Docket No. 156622) and Dye v Esurance
  Property & Casualty Ins Co (Docket No. 155784). On order of the Court, W A Foote Mem
  Hosp having been decided on October 25, 2019, 504 Mich. 985 (2019), and Dye v Esurance
  Property & Casualty Ins Co having been decided on July 11, 2019, 504 Mich. 167 (2019),
  the application is again considered. It appearing to this Court that the cases of Pearce v
  Eaton Co Rd Comm (Docket No. 158069) and Brugger v Midland Co Bd of Rd Comm’rs
  (Docket No. 158304) are pending on appeal before this Court and that the decisions in
  those cases may resolve an issue raised in the present application for leave to appeal, we
  ORDER that the application be held in ABEYANCE pending the decisions in those cases.

         CAVANAGH, J., did not participate due to her prior relationship with Garan Lucow
  Miller, P.C.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 30, 2020
           p0622
                                                                               Clerk